PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lefkovitz et al.
Application No. 15/451,049
Filed: 6 Mar 2017
For: SUPPORTIVE EXERCISE MACHINE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(b), which will be treated as a petition under 37 CFR 1.137(a), filed July August 19, 2021, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

The application became abandoned for failure to reply in a timely manner to the Notice of Allowance and Fee(s) Due and Notice Requiring Inventor’s Oath or Declaration mailed July 17, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 18, 2019.  A Notice of Abandonment was mailed on September 3, 2019.  

An ePetition for Revival of an Abandoned Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed and auto-granted on April 30, 2020.  The petition satisfied the requirements of 37 CFR 1.137(a).  The petitioner supplied a reply in the form of a continuing application under 37 CFR 1.53(b), the petition fee of $1,000 and a proper statement of unintentional delay.  As such, the application was revived for continuity purposes only.  
Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET